JS 44 (Rev. 04/21) CIVIL COVER SHEET
The JS 44 civil cover sheet and Gas 6 121 CV Lh CPM Gi DOCUMmerat the iingWER QIOMadidgs PAGAaleOis Jequired by law, except as

provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

I. (a) PLAINTIFFS DEFENDANTS
DENZELL SINGLETON City of Attleboro, Attleboro Police Department, Chief Kyle
P. Heaanev. Officer Luke Harrinaton. et al
(b) County of Residence of First Listed Plaintiff Suffolk County of Residence of First Listed Defendant Bristol
(EXCEPT IN U.S. PLAINTIFF CASES) (IN U.S. PLAINTIFF CASES ONLY)

NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

(c) Attorneys (Firm Name, Address, and Telephone Number) Attorneys (If Known)
James M. Caramanica, 120 N. Main St., Suite 306,
Attleboro, MA 02703, 508-222-0096.

 

 

Il. BASIS OF JURISDICTION (Place an “Xin One Box Onlv) Ill. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
C 1 U.S. Government [x]3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State [x] 1 1 Incorporated or Principal Place Ol 4 [x] 4
of Business In This State
C 2 U.S. Government O 4 Diversity Citizen of Another State Ol 2 CO 2 Incorporated and Principal Place CL 5 C 5
Defendant (Indicate Citizenship of Parties in Item II1) of Business In Another State

Citizen or Subject of a C 3 CO 3. Foreign Nation CO 6 L]6
Foreign Country

 

 

 

 

 

 

 

 

 

 

 

   
    

  

 

 

 

 

 

 

IV. NATURE OF SUIT (Place an “Xx” in One Box Only) Click here for: Nature of Suit Code Descriptions.
| CONTRACT TORTS _ FORFEITURE/PENALTY BANKRUPTCY | OTHER STATUTES ]
110 Insurance PERSONAL INJURY PERSONAL INJURY | 625 Drug Related Seizure 422 Appeal 28 USC 158 375 False Claims Act
120 Marine 310 Airplane C 365 Personal Injury - of Property 21 USC 881 423 Withdrawal 376 Qui Tam (31 USC
130 Miller Act 315 Airplane Product Product Liability | 1690 Other 28 USC 157 3729(a))
140 Negotiable Instrument Liability CL 367 Health Care/ INTELLECTUAL | 400 State Reapportionment
[_] 150 Recovery of Overpayment |] 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 820 Copyrights 430 Banks and Banking
L, 151 Medicare Act | 330 Federal Employers’ Product Liability 830 Patent 450 Commerce
152 Recovery of Defaulted Liability O 368 Asbestos Personal 835 Patent - Abbreviated 460 Deportation
Student Loans 4 340 Marine Injury Product New Drug Application 470 Racketeer Influenced and
(Excludes Veterans) 345 Marine Product Liability Hl 840 Trademark Corrupt Organizations
Oo 153 Recovery of Overpayment Liability PERSONAL PROPERTY [| 880 Defend Trade Secrets | 480 Consumer Credit
of Veteran's Benefits 350 Motor Vehicle 370 Other Fraud [710 Fair Labor Standards Act of 2016 (15 USC 1681 or 1692)
L] 160 Stockholders’ Suits o 355 Motor Vehicle H 371 Truth in Lending Act | 485 Telephone Consumer
[| 190 Other Contract Product Liability CJ 380 Other Personal | 720 Labor/Management Res “TAL SECURITY Protection Act
195 Contract Product Liability 360 Other Personal Property Damage Relations 861 HIA (1395ff) 490 Cable/Sat TV
7 196 Franchise P Injury C 385 Property Damage Se Railway Labor Act 862 Black Lung (923) ~ 850 Securities/Commodities/
362 Personal Injury - Product Liability 751 Family and Medical 863 DIWC/DIWW (405(g)) Exchange
Medical Malpractice Leave Act 864 SSID Title XVI | 890 Other Statutory Actions
REAL PROPERTY ~_ CIVIL RIGHTS PRISONER PETITIONS 1] _|790 Other Labor Litigation [[_] 865 RSI (405(g)) |] 891 Agricultural Acts
210 Land Condemnation x | 440 Other Civil Rights Habeas Corpus: | |791 Employee Retirement | 893 Environmental Matters
[| 220 Foreclosure 441 Voting T | 463 Alien Detainee Income Security Act __FE (AT TAX SULDS OU: 895 Freedom of Information
230 Rent Lease & Ejectment 442 Employment || 510 Motions to Vacate . [| 870 Taxes (U.S. Plaintiff Act
240 Torts to Land 443 Housing/ Sentence or Defendant) 896 Arbitration
245 Tort Product Liability Accommodations [| 530 General [| 871 IRS—Third Party 7 899 Administrative Procedure
LC] 290 All Other Real Property | 445 Amer. w/Disabilitics - | | 535 Death Penalty rT IMMIGRATION._| 26 USC 7609 Act/Review or Appeal of
Employment Other: 462 Naturalization Application Agency Decision
446 Amer. w/Disabilities - 540 Mandamus & Other 465 Other Immigration | 950 Constitutionality of
Other 550 Civil Rights Actions State Statutes
448 Education 555 Prison Condition
560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

 

V. ORIGIN (Place an “X” in One Box Only)

Ee]! Original 2 Removed from Oo 3. Remanded from C4 Reinstated or oO 5 Transferred from [7] 6 Multidistrict 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
42 U.S.C. sec. 1983

Brief description of cause:

Excessive use of force claim against municipality and police officers.

VI. CAUSE OF ACTION

 

 

 

VII. REQUESTED IN [] CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. $300,000.00 JURY DEMAND: Eyes [LJNo
VII. RELATED CASE(S)
(See instructions):
IF ANY ee insee" YIDGE * DOCKET NUMBER

 

 

 

LL Z
DATE SIGNATURE,OF ATTORNGY OF RECORD , »
L c /) tLAm™=
7/7/2021 Hk * & ZU 7
FOR OFFICE USE ONLY ‘

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE

TT

 
